Citation Nr: 1607366	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to the service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from July 1970 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in March 2014, a statement of the case (SOC) was issued in May 2014, and a substantive appeal was received in June 2014.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge in April 2015.  A copy of the transcript is associated with the claims file and has been reviewed accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the medical evidence of record establishes that the Veteran's tinnitus is the result of noise exposure in military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the claim on appeal, because the claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from tinnitus that is the result of exposure to acoustic trauma.  Although his military occupational specialty (MOS), listed on his DD 214 as a photographer is not one of the recognized specialties that would result in exposure to acoustic trauma, the Veteran has provided testimony regarding several exposure events.  A review of the Veteran's service personnel records reveals that he was assigned to the Combat Camera Group at Norfolk, VA.  The Veteran indicated that he was exposed to loud guns going off while he photographed naval vessels without hearing protection, that he was on a carrier for at least 10 days photographing fighter jets with no hearing protection, and that he was assigned to a base where he worked around photographing Marine Harriers without hearing protection.

A review of the Veteran's service treatment records was absent for any complaints or diagnoses of tinnitus.

A review of outpatient treatment records reveals that the Veteran has been treated for high frequency hearing loss.  However, there were no complaints or diagnoses of tinnitus.

The Veteran was provided with a VA examination in January 2014.  It was noted that the Veteran responded to the VA examiner that he did not have tinnitus.

The Veteran was provided with an addendum opinion to the January 2014 VA examination in March 2014, upon informing the RO that he had misunderstood what the January 2014 VA examiner meant by tinnitus and that he did experience persistence ringing, buzzing, and humming in his ears.  Although the March 2014 opinion acknowledged the Veteran's complaints of tinnitus, he opined that it was less likely than not related to military service as the Veteran did not have a MOS that was consistent with exposure to acoustic trauma.

The Veteran was provided with an additional addendum opinion to the January 2014 VA examination in August 2014.  The examiner opined that the Veteran's tinnitus was less likely than not related to military service because the Veteran did not have a current diagnosis of tinnitus as shown by his stating that he did not have tinnitus at the January 2014 VA examination.  Additionally, the examiner opined that it was less likely than not that the Veteran's left ear hearing loss had caused his tinnitus because there is no evidence that one causes the other.  Rather, medical authority supports that hearing loss and tinnitus usually develop together and, had the Veteran developed tinnitus, it would have developed comorbid with the Veteran's hearing loss.

The Veteran provided the results of an opinion he solicited from a VA audiologist on his own in May 2015.  Although the audiologist indicated that she had not reviewed the Veteran's complete record, she did review his service exit audiological examination and the Veteran's lay statements regarding his exposure to acoustic trauma in military service as a photographer.  The audiologist confirmed that the Veteran did in fact have a current diagnosis of tinnitus.  The audiologist opined that it was as least as likely as not that the Veteran's tinnitus was related to his described acoustic trauma as such was consistent with his descriptions.   She further indicated that it was possible for such a delayed onset to have occurred based upon the Veteran's descriptions.

Analysis

The Veteran's outpatient treatment records show that he does have a current disability in that he was diagnosed with tinnitus based upon his description of buzzing, humming, and ringing sounds in his ears.  Although the VA examiners, in part, appear to have based their opinions on the Veteran's lack of a current disability, it has been established through the Veteran's testimony that he misunderstood the initial VA examiner's question regarding tinnitus and that he does in fact experience such symptoms.  Therefore, providing the Veteran the benefit of the doubt in this instance, the Board finds that the Veteran does meet the current disability requirement for tinnitus.

The evidence also supports the indication of an in-service injury.  The Veteran's personnel records show that he did have service as a photographer in the Navy.  Although not a normally recognized MOS for the purposes of acoustic trauma, the Veteran's competent and credible descriptions of his duties, including exposure to loud naval guns, jets, and Harriers, all without hearing protection, appear to indicate that he was in fact exposed to substantial noise in service.  The Veteran's statements are competent because he is capable of testifying regarding first-hand experiences.  Additionally, his statements are found to be credible because they have remained consistent throughout the record and are in fact consistent with the circumstances of his service as a photographer attached to a Combat Camera Group.  Furthermore, it is reasonable to presume that the Veteran would not have been provided hearing protection on his various assignments because of the fact that his job was not one that was commonly associated with noise exposure.  Rather, the Veteran was left to the mercy of wherever his photography assignments took him.

Thus, the Veteran's claim turns upon a showing of a nexus.

In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's tinnitus is proximately due to, or the result of, the Veteran's military service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In particular, the Board highlights the January 2014, March 2014, and August 2014 VA examination opinions discussed above as well as the independently obtained VA audiologist opinion in May 2015.  The Board notes that all opinions are provided by licensed medical professionals who either reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinions are also credible, as they appear to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  However, they also appear to have drawn differing opinions based upon the same sets of authority and data.  In other words, while the VA examiners appear to be relying on the Veteran's negative reply for when he was initially asked about tinnitus in January 2014 to state that he does not even have current tinnitus much less any relationship of such to military service, the VA audiologist actually took the Veteran's subjective complaints into account to provide a current diagnosis as well as took his competent and credible lay statements into account for determining that it was as least as likely as not that such noise exposure resulted in the Veteran's current tinnitus, despite the lack of substantiation in the Veteran's service treatment records.

The Board, thus, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


